Citation Nr: 0632748	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patella and osteoarthritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee scars.

3.  Entitlement to a compensable evaluation for a left eye 
scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1978 to August 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran's service-connected right knee chondromalacia patella 
and osteoarthritis are manifested by pain, productive of no 
more than slight limitation of motion, and is without 
evidence of instability.

2.  The competent evidence of record establishes that the 
veteran's right knee scars are small, nonpainful and do not 
limit motion or function.

3.  The competent evidence of record establishes that the 
veteran's left eye scar is small, nonpainful and does not 
limit motion or function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee patellofemoral chondromalacia patella and 
osteoarthritis have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 5260, 5261, 7800- 7805 (as in effect prior to, and 
from, August 30, 2002).

3.  The criteria for a compensable evaluation for a left eye 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §4.118, Diagnostic Codes 7800- 7805 (as in 
effect prior to, and from, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claims for increased ratings 
for his service-connected right knee chondromalacia patella 
and osteoarthritis and his left eye scar, VA satisfied its 
duty to notify by means of a January 2002 letter from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence and informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.

The above notice did not set forth each relevant diagnostic 
code (DC) for the disabilities at issue.  However, this is 
found to be harmless error.  Indeed, the April 2004 Statement 
of the Case included such information, and included a 
description of the rating formula for all possible schedular 
ratings under those diagnostic codes.  As such, the failure 
to include such notice in the VCAA letters did not prejudice 
the veteran here.  

The January 2002 letter also failed to discuss the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's claims for an increased rating, 
no effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

With respect to the veteran's claim for an increased initial 
evaluation for his service-connected right knee scar, because 
the July 2002 rating decision granted the veteran's claim of 
entitlement to service connection for a right knee scars, 
such claim is now substantiated.  As such, his filing of a 
notice of disagreement as to the July 2002 determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The April 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for scars, and 
included a description of the rating formulas under those 
diagnostic codes.  The appellant was thus informed of what 
was needed to achieve a higher schedular rating.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.



Legal Criteria and Analysis

Increased Evaluations-Generally

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for right knee scars, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 
3.102 (2005).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

1. Right Knee

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
right knee disability, on December 19, 2001.  Therefore, the 
rating period for consideration on appeal begins on December 
19, 2000, one year prior to the date of receipt of the claim 
upon which the December 2002 Notice of Disagreement was 
based.  38 C.F.R. § 3.400(o)(2).

The veteran's service-connected right knee chondromalacia 
patella and osteoarthritis, are currently assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2006).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint involved is noncompensable, a 
10 percent evaluation applies for each major joint or group 
of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is a major joint.  38 C.F.R. § 4.45 (2006).

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  Under Diagnostic Code 5260, a noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  A 30 
percent rating applies where flexion is limited to 15 
degrees. 

The record reflects that on VA examination in December 2001, 
the veteran could flex his right knee to 130 degrees.  
Similarly, on VA examination in January 2004, the veteran 
could flex to 135 degrees.  Such findings, which are well in 
excess of the criteria for even a noncompensable evaluation, 
do not correspond to a higher 20 percent evaluation under DC 
5260, which contemplates flexion limited to 30 degrees.  
Therefore, an evaluation in excess of 10 percent is not 
warranted under this diagnostic code.

Diagnostic Code 5261 concerns limitation of extension of the 
leg.  Under this code, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  

The record reflects that on VA examination in December 2001 
and January 2004, the veteran's right knee extension was 
shown to be full (zero degrees).  Such finding corresponds to 
the criteria for a noncompensable evaluation and not the 
criteria for a 20 percent evaluation which contemplates 
extension limited to 15 degrees.  Therefore, the Board 
concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5261.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  However, the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain, fatigue, weakness, and stiffness.  The 
Board recognizes that examiners have acknowledged and 
confirmed that the veteran experiences pain, including on 
range of motion testing.  The Board finds, however, that the 
above indicated additional functional impairment due to pain, 
including on use, is already contemplated in the current 10 
percent disability evaluation assigned.  The record reflects 
that despite demonstration of noncompensable limitation of 
motion on objective range of motion evaluation, a 10 percent 
evaluation has been assigned under Diagnostic Code 5010 as 
the right knee is a major joint.  Thus, he has already been 
compensated for painful motion and associated functional 
loss. 38 C.F.R. §§ 4.40, 4.45 (2005); De Luca, supra.  
Further, there has been no demonstration by competent 
clinical evidence of record that the additional functional 
impairment due to pain, including on use, is comparable to 
the criteria for a rating in excess of 10 percent under any 
applicable Diagnostic Code based on limitation of motion.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate in this case. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

However, the evidence of record does not demonstrate that the 
veteran has experienced subluxation or lateral instability in 
his right knee at any time during this period.  In fact, on 
VA examinations in December 2001 and January 2004, examiners 
reported that the veteran did not have any instability, 
dislocation, or subluxation and that he had negative 
McMurray's and anterior and posterior drawer tests.  
Therefore, the Board finds that a separate compensable rating 
pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code 5257 
(2006)(for recurrent subluxation or lateral instability) is 
also not warranted.

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's disability picture over the entire rating 
period on appeal.  An evaluation in excess of that amount is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990)

2.  Scars

38 C.F.R. § 4.118, governing disabilities of the skin, 
underwent revision effective August 30, 2002. 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7-
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7804 (as in effect prior to August 30, 2002) provide for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration or are poorly nourished 
and repeatedly ulcerated.  Other scars are rated based upon 
limitation of function of affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002).

Under the criteria for the evaluation of scars effective from 
August 30, 2002, scars, other than head, face, or neck, that 
are deep or that cause limited motion are rated as follows: 
area or areas exceeding 144 square inches (929 sq. cm.) are 
rated as 40 percent disabling; area or areas exceeding 72 
square inches (465 sq. cm.) are rated as 30 percent 
disabling; area or areas exceeding 12 square inches (77 sq. 
cm.) are rated as 20 percent disabling; and area or areas 
exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801. 
A deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (as 
in effect from August 30, 2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (as in effect from August 30, 2002).  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2 (as in effect 
from August 30, 2002).

Scars that are superficial and which are unstable, or painful 
on examination, are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 and 7804 (as in effect from 
August 30, 2002).  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1 (as in effect from August 30, 
2002). 

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect from August 30, 2002).

A.  Right Knee

The record reflects that the RO, using the old regulations 
pertaining to scars, evaluated the veteran's right knee scars 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7804 (2001).  This code provides that scars that 
are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  This is the 
maximum evaluation possible under this diagnostic code.  

The Board has also considered other potentially applicable 
diagnostic codes.  In this regard, an evaluation in excess of 
10 percent may be assigned for certain scars disfiguring the 
head, face or neck or resulting from burns.  See 38 C.F.R. § 
4.118, DCs 7800, 7801.  However, there is no evidence of 
record that the veteran's right knee scars are the result of 
a burn or caused any significant disfigurement.  Indeed, on 
VA examination in December 2001, the examiner reported the 
veteran had arthroscopic surgery scars.  Therefore, a higher 
evaluation is not warranted under Diagnostic Code 7800 or 
7801.

The Board has also considered Diagnostic Code 7805 which 
allows for other scars to be rated based on limitation of 
function of the part affected.  The applicable diagnostic 
codes are 5260 or 5261, each of which pertains to the knee.  
However, as discussed above, although on examination in 
December 2001 the veteran manifested slight limitation of 
motion, such symptomology has been attributed to the 
separately service-connected right knee chondromalacia and 
osteoarthritis.   Therefore, the Board concludes that the 
veteran is not entitled to an increased evaluation under 
Diagnostic Code 7805.  

Accordingly, based on the medical findings of record, the 
Board concludes that the veteran is not entitled to an 
evaluation in excess of 10 percent for his right knee scars 
under the old criteria pertaining to scars.

With respect to the regulations in effect since August 30, 
2002, a 10 percent evaluation is awarded under Diagnostic 
Code 7801 (pertaining to scars, located other than on the 
head, face, or neck, is deep or causes limited motion)  where 
the area or areas exceeds 6 square inches (39 sq. cm.).  A 20 
percent evaluation is warranted where the area or areas 
exceeds 12 square inches (77 sq. cm.).

Under Diagnostic Code 7802 (pertaining to scars, other than 
on the head, face, or neck, that are superficial and that do 
not cause limited motion), a 10 percent evaluation is 
warranted where there is an area or areas 144 square inches 
(929 sq. cm., or greater.  Under Diagnostic Code 7803, 
superficial unstable scars warrant a 10 percent evaluation.  
Under Diagnostic Code 7804, superficial scars that are 
painful on examination also warrant a 10 percent evaluation.  
A 10 percent evaluation is the maximum rating available under 
these diagnostic codes.

The record reflects that the examiner from the veteran's 
January 2004 VA scars compensation and examination reported 
that the veteran had a well healed, hyperpigmented, 2 1/2 
centimeter x 3/10 centimeter right knee scar that had no 
breakdown of skin tissue, no sign of infection, no tenderness 
on palpation, and had no underlying tissue loss or adhesions.

The Board finds that because the record does not demonstrate 
that the veteran does not have a right knee scar which 
exceeds 12 square inches, he is not entitled to a higher, 20 
percent evaluation under the revised version of Diagnostic 
Code 7801.  As he is already receiving the maximum, 10 
percent evaluation available under Diagnostic Codes 7802, 
7803, or 7804, higher evaluations are not available under 
those diagnostic codes.

The Board has also considered whether the veteran would be 
entitled to a 10 percent evaluation under Diagnostic Code 
7805 (effective since August 30, 2002), which is rated on 
limitation of function of the affected part.  Again, the 
applicable diagnostic codes are 5260 and 5261, which pertains 
to the knee.  However, the evidence of record does not 
demonstrate that the veteran experiences limitation of motion 
or function because of his scar.  Therefore, the Board finds 
that the veteran is not entitled to a 10 percent evaluation 
under Diagnostic Code 7805 (as in effect since August 30, 
2002).

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee scar under the 
regulations in effect since August 30, 2002.  However, the 
Board finds that no other diagnostic code provides for a 
higher rating. 

In conclusion, in light of the evidence of record, the Board, 
applying both the old and new regulations pertaining to 
scars, finds that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation in 
excess of 10 percent for a right knee scar.

B.  Left Eye

The veteran also seeks a compensable evaluation for his 
service-connected left eye scar.  With respect to the 
regulations in effect prior to August 30, 2002, the Board 
notes that the examiner from the December 2001 VA examination 
reported that the veteran had a small scar in the fold of the 
upper left lid.  As such, because the evidence does not show 
that the veteran has disfiguring scars of the head, face or 
neck, or second or third degree burn scars, a 10 percent 
rating is not warranted under Diagnostic Code 7800, 7801, 
7802 (effective prior to August 30, 2002).  Similarly, 
because there is no evidence that the scars are superficial, 
poorly nourished, with repeated ulceration or that the scars 
are superficial, tender, and painful on objective 
examination, a 10 percent rating is also not warranted under 
Diagnostic Code 7803 or 7804 (effective prior to August 30, 
2002).  

The evidence of record also does not demonstrate that the 
veteran is entitled to a 10 percent rating under Diagnostic 
Code 7805 (effective prior to August 30, 2002), where scars 
are rated on limitation of function of the part affected.  In 
this case, there is no evidence that the veteran's left eye 
or eyelid experiences limitation of motion or function 
because of his scar.  Indeed, the examiner on VA examination 
in December 2001 reported that the veteran had normal ocular 
health.  Thus, the Board finds that a 10 percent rating in 
not warranted under Diagnostic Code 7805 (effective prior to 
August 30, 2002).  

With respect to the regulations in effect since August 30, 
2002, the Board notes that on VA examination in January 2004, 
the examiner reported that the veteran had a 1 1/2 cm x 1/10 cm 
scar on his left eyelid, that was nontender, without 
infection and had no sign of underlying tissue loss.  Thus, 
the Board finds that because the record does not demonstrate 
that the veteran's current residual scar is deep or causes 
limited motion and exceeds 6 square inches, 144 square inches 
or greater, unstable, ulcerating, or painful on examination, 
the veteran is not entitled to a compensable rating under 
Diagnostic Codes 7801, 7802, 7803, or 7804 (effective since 
August 30, 2002).  

The Board observes that the examiner reported that the 
veteran's left eyelid scar was mildly disfiguring when the 
veteran had his eyes closed, but that it was difficult to see 
when he had his eyes open.  Therefore Diagnostic Code 7800 
(pertaining to disfigurement to the head, face, or neck) is 
applicable.  In order to warrant a compensable, 10 percent 
evaluation under this Diagnostic Code, the veteran's skin 
must display one of the characteristics of disfigurement.  
According to Note (1) of Diagnostic Code 7800, the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: Scar 5 or more inches (13 or more cm.) in 
length; Scar at least one-quarter inch (0.6 cm.) wide at 
widest part; Surface contour of scar elevated or depressed on 
palpation;  Scar adherent to underlying tissue;  Skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.);  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.);  Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.);  Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  However, the evidence of record does not demonstrate 
that the veteran's left eye scar manifests any of the 
characteristic symptoms of disfigurement as found in  Note 
(1).  Therefore, the Board concludes that the veteran is not 
entitled to a compensable evaluation under Diagnostic Code 
7800(effective since August 30, 2002).

The Board also notes that, because the veteran does not have 
disfigurement of the head, face or neck, a compensable rating 
is not warranted under Diagnostic Code 7800 (effective since 
August 30, 2002).

The Board has also considered whether the veteran would be 
entitled to a 10 percent evaluation under Diagnostic Code 
7805 (effective since August 30, 2002), which is rated on 
limitation of function of the affected part.  However, there 
is no evidence that the scar causes any limitation of 
function in the eye or on the veteran's eyelid.
Thus, the Board finds that the veteran is not entitled to a 
10 percent evaluation under Diagnostic Code 7805 (as in 
effect since August 30, 2002).

In conclusion, in light of the evidence, the Board, applying 
both the old and new regulations pertaining to scars finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable rating for a surgical scar 
of the left eye.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patella is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee scars is denied.

Entitlement to a compensable evaluation for a left eye scar 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


